Johns, C. J.,
concurred that the bill of exceptions when read can have no operation, for it is a mere skeleton.
Davis and Cooper, JJ., were of opinion with the Chancellor that the bill should not be read.
The counsel for plaintiff in error then pressed the court to have a continuance of the cause with the consent of the defendant’s, counsel.
Per Curiam.
The omission to produce here or to have annexed to the bill of exceptions the will, books etc., referred to in the bill and making part of it, is the fault of plaintiff. No legal or reasonable excuse is assigned for this omission, and consequently none is offered for a continuance. The justice of the country and our duty require that the business in this Court , should meet with no unnecessary delay. And if this case were continued, it would be a precedent for other cases. We therefore will not allow it to be continued, but as an immediate hearing will probably have the effect of dismissing the suit without regard to its merits, we will postpone the cause until Tuesday, the 17th of July, by which time the papers can be procured and annexed to the bill.
Sunday, June 15,1817, Isaac Cooper, Esq., a Justice of the Supreme Court, left Dover this day, whereby there was not a quor*315um.of the court, only three members to hear this cause remaining, viz Ridgely, Johns and Davis and so the cause was continued to next term, 1818.1

 For the opinion in this case at the next term, see Ridgely’s Notebook II, 105.